Citation Nr: 1514508	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-17 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date prior to April 19, 2012 for grant of service connected for bilateral radiculopathy.


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel











INTRODUCTION

The Veteran had active service from April 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his initial May 2013 written substantive appeal, the Veteran did not indicate if he wanted a hearing.  However, in an additional written statement received in December 2013, the Veteran clearly requested a local hearing at the Hartford Regional Office with a Decision Review Office (DRO).  A DRO hearing has not yet been provided.  Consequently, remand is required to schedule a hearing.

Additionally, the Veteran notes he is unable to speak due to having his voice box previously removed.  Accordingly, all notice and scheduling of the hearing should be conducted through written communication.

Accordingly, the case is REMANDED for the following action:

Through written communication only, schedule the Veteran for a hearing before a DRO at the local RO.  This hearing is to be scheduled in accordance with the applicable law.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




